Case 5:21-cv-02664-EEF-MLH Document 3 Filed 08/25/21 Page 1 of 2 PageID #: 15




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

TRACY THOMAS ET AL                                 CIVIL ACTION NO. 21-cv-2664

VERSUS                                             JUDGE ELIZABETH E. FOOTE

SAFECO INSURANCE CO OF OREGON                      MAGISTRATE JUDGE HORNSBY


                               MEMORANDUM ORDER

       Tracy Thomas (“Plaintiff”) filed this civil action in federal court against Safeco

Insurance Company of Oregon. Plaintiff asserts state law claims and relies on diversity

jurisdiction. That puts the burden on Plaintiff to set forth specific facts that establish

complete diversity of citizenship and an amount in controversy in excess of $75,000.

       Plaintiff alleges that she is domiciled in Caddo Parish, which makes her a citizen of

Louisiana. Plaintiff makes a general assertion that the amount in controversy is greater

than the minimum jurisdictional amount. Her complaint does not set forth a particular

amount of damages at issue, but it describes extensive property damages caused by a

hurricane and asserts claims for not only property loss but also statutory penalties and

attorney’s fees. That appears to satisfy the amount in controversy requirement.

       Plaintiff describes Safeco as “a foreign insurance company authorized to do and

does business in the State of Louisiana ….” To determine whether there is a basis for

subject matter jurisdiction, the court will need specific information regarding whether

Safeco is a corporation or some other form of entity. If it is a corporation, it is deemed to

be a citizen of is deemed to be a citizen of both (1) the state in which it was incorporated
Case 5:21-cv-02664-EEF-MLH Document 3 Filed 08/25/21 Page 2 of 2 PageID #: 16




and (2) the state where it has its principal place of business. 28 U.S.C. § 1332(c)(1). If it

is some other form of entity, its citizenship is determined by the citizenship of its members.

Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077 (5th Cir. 2008).

        The necessary information about Safeco may be provided in an amended complaint

filed by Plaintiff, or it may be included in Safeco’s answer. The court will not set a deadline

at this time for the parties to provide the information, but the court will not hold a

scheduling conference or otherwise move forward with the case until the information

needed to ascertain subject mater jurisdiction is in the record.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 25th day of August,

2021.




                                         Page 2 of 2
